DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 26, “the adaptor” lacks antecedent basis, rendering the scope of the claim unclear.  Clarification is required so that the scope of the claim is clear.  For purposes of the present examination “an adaptor” is presumed to have been intended.

	In claim 32, “the adaptor” and “the cable” lack antecedent basis, rendering the scope of the claim unclear.  Clarification is required so that the scope of the claim is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20, 22, 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0124016 to Shi (Shi).

	Regarding claim 18, Shi discloses an electrical test probe, comprising:
	a test prod (Figs. 1, 3, 4, 6, first testing pin 201), with a first terminal provided to form a contact with a power module to be tested (Figs. 1, 3, 4, 6, first testing terminal 21) and a second terminal provided to be connected with a testing equipment (Figs. 1, 3, 4, 6, first connection terminal 22), the test prod having a first stopper between the first terminal and the second terminal (Figs. 1, 3, 4, 6, stopper protrusion 211);
	a tube having an internally extending stopper (Figs. 1, 3, 4, 6, second testing pin 203 in combination with insulating body 202 defining first chamber section 212a; note top and bottom portions of first chamber section 212a in Figs. 1, 3, 4, 6 have respective internally extending surfaces, each constituting a stopper), wherein the tube is mounted around the test prod in a longitudinal direction of the test prod (Figs. 1, 3, 4, 6, second testing pin 203/insulating body 202 is mounted around the first testing pin 201 in a longitudinal direction of the first testing pin 201); and
	an elastic element that is accommodated between the first stopper of the test prod and the internally extending stopper of the tube (Figs. 1, 3, 4, 6, elastic member 213), wherein the tube and the test prod are configured to have a relative movement within an elastic range of the elastic element (Figs. 1, 3, 4, 6 and paragraph 36, elastic member 213 may be attached to the first testing pin 201 to drive the movement of the first testing pin 201 upward and downward along the chamber 212), and wherein the area of a cross section of the test prod is larger than the area of a corresponding cross section of the elastic element (in cross section shown in Figs. 1, 3, 4, 6 the area of a cross section of the first testing pin 201 is larger than the area of a corresponding cross section of the elastic member 213).

	Regarding claim 19, Shi discloses wherein a first end of the elastic element is fixed to the first stopper of the test prod and a second end of the elastic element is fixed to the internally extending stopper of the tube (see Shi as applied to claim 

	Regarding claim 20, Shi discloses wherein the internally extending stopper is formed as an internally bending end, and wherein the first stopper is formed as a protrusion from the test prod (see Shi as applied to claim 18, note top and bottom portions of first chamber section 212a in Figs. 1, 3, 4, 6 have respective internally extending surfaces, each constituting a stopper that is formed as an internally bending end; the language “formed as an internally bending end” appears to characterize the structure by the manner in which it is made, but patentability of a product does not depend on its method of production (see MPEP 2113.I); Shi’s first stopper in the form of stopper protrusion 211 is formed as a protrusion of first testing pin 201 as shown in Figs. 1, 3, 4, 6).

	Claim 22 recites wherein the second terminal of the test prod is electrically connected to the testing equipment via an adaptor.  This recitation sets forth a manner of using the claimed electrical test probe of claim 18.  It is noted that the 

	Regarding claim 23, Shi discloses wherein the first terminal of the test prod has a conic shape (Fig. 6, and paragraphs 96-97, first testing terminal 21 of the first testing pin 201 may have concave surface; the concave shape being ellipsoidal, which constitutes a conic shape).

	Regarding claim 27, Shi discloses wherein the elastic element is a spring (see Shi as applied to claim 1, elastic member 213 in Figs. 1, 3, 4, 6 is a spring).
	
Claims 18-20, 22-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,200,351 to Long et al. (Long).

	Regarding claim 18, Long discloses an electrical test probe, comprising:
	a test prod (Figs. 1-4, plunger member 12), with a first terminal provided to form a contact with a power module to be tested (Figs. 1-4, probe head 36) and a second terminal provided to be connected with a testing equipment (Figs. 1-4, bottom end the test prod having a first stopper between the first terminal and the second terminal (Figs. 1-4, stop 42);
	a tube having an internally extending stopper (Figs. 1-4, tubular member 10 having inwardly extending stopper in the form of stop 28 and/or inwardly extending ring shaped wall portion 26 in combination with stop 30), wherein the tube is mounted around the test prod in a longitudinal direction of the test prod (Figs. 1-4, tubular member 10 mounted around the plunger member 12 in a longitudinal direction of the plunger member 12); and
	an elastic element that is accommodated between the first stopper of the test prod and the internally extending stopper of the tube (Figs. 1-4, spring 14), wherein the tube and the test prod are configured to have a relative movement within an elastic range of the elastic element (Figs. 1-4 and col. 4, lines 15-26, when assembled, the plunger member 12 and the tubular member 10 telescope and the spiral compression spring 14 biases the plunger member upward relative to the tubular member as seen in Figs. 1-4), and wherein the area of a cross section of the test prod is larger than the area of a corresponding cross section of the elastic element (in Figs. 1-4 the area of a cross section of the plunger member 12, e.g., probe head 36, is larger than the area of a corresponding cross section of the spring 14).

	Regarding claim 19, Long discloses wherein a first end of the elastic element is fixed to the first stopper of the test prod and a second end of the elastic element is fixed to the internally extending stopper of the tube (Figs. 1-4, first end 

	Regarding claim 20, Long discloses wherein the internally extending stopper is formed as an internally bending end, and wherein the first stopper is formed as a protrusion from the test prod (Figs. 1-4, inwardly extending stop 30 is formed as an internally bending end, and stop 42 formed as protrusion from plunger member 12).

	Claim 22 recites wherein the second terminal of the test prod is electrically connected to the testing equipment via an adaptor.  This recitation sets forth a manner of using the claimed electrical test probe of claim 18.  It is noted that the adaptor and testing equipment are not affirmatively recited as elements of the claimed 

	Regarding claim 23, Long discloses wherein the first terminal of the test prod has a conic shape (Figs. 1-4, probe head 36 has conic shape).

	Regarding claim 24, Long discloses wherein the test prod has a second stopper on the side of the internally extending stopper of the tube (Figs. 1-4, stop 32).

	Regarding claim 25, Long discloses wherein the tube has an externally extending stopper (Long, stop 49 externally extending from tubular member 10).

	Regarding claim 27, Long discloses wherein the elastic element is a spring (Figs. 1-4, spring 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 26, 29, 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shi.

	Regarding claim 26, Shi is not relied upon as explicitly disclosing wherein the second terminal of the test prod is connected to the adaptor in a thread connection.  The examiner takes Official notice of the fact that use of thread connections to establish electrical connections between electrical components was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 2001/0001537 to McNulty, e.g., Fig. 3 and paragraph 21; also see US 2009/0146644 to Tan et al., Fig. 3 and paragraph 17.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the 

	Regarding claim 29, Shi discloses a packaged structure testing system, comprising:
	at least one electrical test probe according to claim 18 (Shi, e.g., Fig. 4, testing probe 20);
	a test platform configured to hold the electrical test probe (Shi, e.g., Fig. 4, substrate 200); and
	a testing equipment configured to test a packaged structure via the electrical test probe (Shi, e.g., paragraph 105, external test circuit; Fig. 4 and paragraph 112, packaged structure 300).

	Shi is not relied upon as explicitly disclosing that the packaged structure 300 (e.g., a semiconductor device) is a power module.  The examiner takes Official notice of the fact that semiconductor power devices were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Modification of Shi such that the packaged structure 300 is a power module would have been obvious to one of ordinary skill in the 

	Regarding claim 30, Shi discloses wherein an adaptor is held over a first surface of the test platform (Fig. 4, adaptor in the form of any of metal connection terminals 215 disposed on bottom surface of substrate 200), and wherein:
	a cable of the testing equipment is electrically connected to the adaptor (Fig. 4, outgoing wire/cable from any of metal connection terminals 215 to external test equipment; also see paragraph 105); and
	the second terminal of the test prod of the electrical test probe is configured to pass from a second surface of the test platform towards the first surface and electrically connected to the adaptor, the second surface being opposite to the first surface (Fig. 4, each first connection terminal 22 of the first testing pins 201 passes from a second surface of the substrate 200 towards the first surface of the substrate 200 and is electrically connected to a corresponding one of the metal connection terminals 215).

	Regarding claim 32, Shi is not relied upon as explicitly disclosing wherein the cable of the testing equipment is screwed and soldered on the adaptor, and wherein the test prod of the electrical test probe is threaded into the adaptor.  The examiner takes Official notice of the fact that use of screw/thread connections to establish electrical connections between electrical components was well-known and conventional before the effective filing date of the claimed invention to a person having 

	Regarding claim 33, Shi discloses wherein the tube of the test probe is fixed on the test platform (Fig. 4, second testing pin 203 in combination with insulating body 202 is fixed on substrate 200), and wherein the test platform is configured to guide movement of the test probe towards or away from the power module to be tested 

	Regarding claim 34, Shi discloses wherein the test platform is made of an insulating material (paragraph 106, substrate 200 may be made of resin or other suitable PCB material).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of US 2012/0286816 to Kister (Kister).

	Regarding claim 21, Shi is not relied upon as explicitly disclosing wherein the test prod has a heat sink on the side of the first terminal of the test prod.  Kister discloses use of coatings, e.g., copper (Cu), aluminum (Al), silver (Ag) and/or gold (Au) on probes to create a heat sink (Kister, e.g., paragraphs 188, 191).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shi such that the test prod has a heat sink on the side of the first terminal of the test prod.  In this way, as at least suggested by Kister, heating effects can be reduced and cooling improved.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of US 2007/0269999 to Di Stefano (Di Stefano).

Regarding claim 28, Shi is not relied upon as explicitly disclosing wherein the electrical test probe is made of C14500 tellurium copper.  In related art, Di Stefano discloses the use of copper alloy 145 (which is C14500 tellurium copper) in connection with structures for accommodating spring probes (Di Stefano, e.g., Fig. 1A and paragraph 25).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the electrical test probe is made of C14500 tellurium copper does not patentably distinguish over Shi in view of Di Stefano.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of US 5,403,678 to Fields (Fields).

	Regarding claim 31, Shi is not relied upon as explicitly disclosing wherein the adaptor is made of C14500 tellurium copper.  Fields discloses tellurium copper to enhance the electrical conductivity between connected electrical elements (Fields, e.g., col. 1, lines 41-46).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shi such that the adaptor is made of C14500 tellurium .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0253356 to Kuo et al. relates to probes for probe cards and more particularly, to a spring probe.
	US 2013/0203298 to Zhou et al. relates to a contact probe.
	US 2011/0275229 to Lin relates to an electrical connector for electrically connecting an electronic package with a circuit substrate.
	H. Stahr, M. Morianz, S. Gross, M. Unger, J. Nicolics and L. Boettcher, "Investigation of a power module with double sided cooling using a new concept for chip embedding," CIPS 2016; 9th International Conference on Integrated Power Electronics Systems, Nuremberg, Germany, 2016, relates to behavior of a power module for operational conditions of a Pedelec application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863